 

 

 

Case 2:18-cv-00446 Document 29 Filed on 06/20/19 in TXSD Page 1 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
CORPUS CHRISTI DIVISION

VERONICA RAMIREZ, INDIVIDUALLY,
AND AS REPRESENTATIVE OF THE
THE ESTATE OF MARTIN GOMEZ
ARELLANO; AND AS NEXT FRIEND
OF AXEL ADRIAN GOMEZ, A MINOR,
BLANCA GOMEZ ARELLANO
INDIVIDUALLY AND AS
REPRESENTATIVE OF THE ESTATE

§
§ United States Courts
§
§
§
§
3
§
OF MARTIN GOMEZ ARELLANO §
§
§
§
§
§
§
§
§
§

District of Texas
Southem TED

JUN 20 2013

David J. Bradtey, Clerk of Court

Plaintiff,

V. CIVIL ACTION NO. 2:18-C V-00446
RIGOBERTO POMPA GARCIA,
GREGORIO VALDEZ and JUAN
ENRIQUE ESCOBEDO MORENO
UNITED STATES OF AMERICA,
AND PACCAR, INC., g
Defendant. §

PLAINTIFF, VERONICA RAMIREZ’S RESPONSE IN OPPOSITION TO DEFENDANT
UNITED STATES OF AMERICA’S MOTION TO DISMISS ALL CLAIMS IN FIRST
AMENDED COMPLAINT

 

 

Plaintiffs VERONICA RAMIREZ, INDIVIDUALLY AND AS REPRESENTATIVE OF
THE ESTATE OF MARTIN GOMEZ ARELLANO AND AS NEXT FRIEND OF AXEL
ADRIAN GOMEZ, A MINOR, by and through her attorney of record and files this, her Response
in Opposition to Defendant United States of America’s Motion to Dismiss All Claims in her First
Amended Complaint for Lack of Jurisdiction.

I. BACKGROUND
A. Factual Background

On October 3, 2017, Martin Gomez Arellano was traveling northbound on Hwy. 281,

locked under the bed in the sleeper berth section of the Kenworth truck driven by Juan Enrique
 

Case 2:18-cv-00446 Document 29 Filed on 06/20/19 in TXSD Page 2 of 14

Escobedo Moreno and owned by Rigoberto Pompa Garcia. Upon arriving at the Falfurrias
inspection station, CBP agents moved the subject truck to secondary inspection wherein they found
Roberto Rico-Duran inside a closet in the sleeper berth section of the Kenworth truck. After
arresting the driver and Roberto Rico-Duran, the CBP agents sent the trucks to a storage yard in
Falfurrias, Texas. On October 6, 2018, personnel at the storage yard detected liquid and a foul
odor coming from the Kenworth truck. Upon further investigation, Martin Gomez Arellano body
was found under the bed in the Kenworth truck.
B. Procedural Background

Plaintiff filed her Plaintiffs’ Original Petition in the 92nd District Court in Hidalgo County.
Defendant, Juan Enrique Escobedo Moreno, joined the United States of America (USA) as a
Defendant and the USA thereafter removed the action. On May 13, 2019, Plaintiff filed her First
Amended Complaint alleging multiple Federal Tort Claims Act (FTCA) claims against the USA.
The USA then filed the Motion to Dismiss at issue herein.

Il. BURDEN OF PROOF AND STANDARD OF REVIEW

The burden of proof for a Rule 12(b)(1) motion to dismiss is on the party asserting
jurisdiction. Ramming v. U.S., 281 F.3d 158, 161 (Sth Cir. 2001). The court may find that subject
matter jurisdiction is lacking based on (1) the complaint alone; (2) the complaint supplemented
by undisputed facts evidenced in the record; or (3) the complaint supplemented by undisputed
facts plus the court’s resolution of disputed facts. Willoughby v. United States ex rel. U.S. Dep’t

of the Army, 730 F.3d 476, 479 (Sth Cir. 2013).
 

Case 2:18-cv-00446 Document 29 Filed on 06/20/19 in TXSD Page 3 of 14

Ill. ARGUMENT & AUTHORITIES
A. FTCA Waives Immunity for Claims Against United States

The Federal Tort Claims Act (FTCA) provides that the Unites States shall be liable “in the
same manner and to the same extent as a private individual under like circumstances”. 28 U.S.C.
§2674. This waiver of immunity for acts of the United States and its personnel permits lawsuits

and the award of damages against the United States. Jd.

B. FTCA Exceptions to Waiver of Immunity do not Apply to Gomez Arellano’s Death
1. The Customs Duty Exception Applies Only While Detention Is Ongoing
The plain language of 28 U.S.C. §2680(c) specifically refers only to claims arising from
the “detention” of goods, merchandise or other property.
Any claim arising in respect to the assessment or collection of any tax or
customs duty, or the detention of any goods, merchandise, or other property
by any officer of customs of excise or any other law enforcement officer....

28 U.S.C. §2680 (c).

The claims arising from these detentions will be subject to the provisions of §2680(c) only
when such detentions are ongoing. In assessing the plain meaning of the statue, if Congress meant
to expand such exception to immunity beyond the time that a detention is occurring it could easily
has done so in the text of the statute, however, it did not.

Courts have limited the scope of §2680 (c) to claims that arise while the detention is ongoing
both in time and geography. In Davila v. United States, the Fifth Circuit Court of Appeals analyzed
the detention of a vehicle and several individuals who then brought suit under the FTCA. Davila
v. United States, 713 F.3d 248 (5th Cir. 2013). In Davila, three individuals, Davila, Mata and

Tocho were detained while their vehicle was being searched. After some time waiting for the

search to be completed, one of the individuals, Tocho, left the checkpoint where the search was
 

Case 2:18-cv-00446 Document 29 Filed on 06/20/19 in TXSD Page 4 of 14

being conducted and a pursuit by law enforcement ensued. During Tocho’s pursuit away from the
checkpoint, Davila and Mata were taken to a county jail at which time they allege physical
mistreatment by the checkpoint officers. The Fifth Circuit held that the FTCA claims brought
once the search was no longer being conducted and when the vehicle was away from the
checkpoint were not barred by the customs duty exception. Jd at 256, 257. It held that in order to
arise from a detention, the acts giving rise to the claims must occur at the time and place of
detention.

In the present case, the claims brought by the Plaintiffs arise after the search was conducted
and away from the checkpoint. Martin Gomez Arellano was trapped in the Kenworth truck in a
storage yard away from the actual checkpoint and for days after the checkpoint search had
concluded. In light of the Fifth Circuit’s holding in Davila, the present claims arose after the
search and away from the checkpoint, and are therefore not subject to the custom duty exception
in §2680(c).

2. The Detention and Search Had Ended and the Customs Duty Exception No
Longer Applied

Federal jurisprudence has always maintained a critical distinction between a “detention”
and “seizure” regarding both person and property. The law maintains this critical distinction in
defining the contours of the exceptions to immunity in §2680(c).

The distinction between "detention" and "seizure" is set forth by the 5th circuit in Chapa
v. DOJ. Chapa v. DOJ, 339 F.3d 388 (Sth Cir. 2003). “Detention” is a period of temporary custody
or delay, and not a “seizure,” which is the act of taking possession of property...for a violation of
law.” Id at 390, 391. The Chapa Court determined that the Bureau of Prisons took only temporary

custody of the prisoner petitioner’s property when performing an inspection and inventory prior to
 

Case 2:18-cv-00446 Document 29 Filed on 06/20/19 in TXSD Page 5 of 14

shipping the prisoner’s property. Based on that temporary custody and delay, there was a detention
for purposes of the statute, thereby precluding the petitioner’s FTCA claims. Chapa at 391.

In Kurinsky v. United States, the Sixth Circuit Court of Appeals conducted an in depth
review of the distinction between “detention” and “seizure” in the context of the §2680(c)
exception. Kurinsky v. United States, 33 F.3d 594, 597-598 (6th Cir. 1994). The Court held that
Congress intended to exclude claims arising from property seizures from the detention of goods
exception. The Court determined that “detention” is generally associated with a period of
temporary custody or delay and not an adversarial interest as far as ownership. Kurinsky at 597.
Alternatively, a “seizure” constitutes taking possession of property for a violation of law. Once
seized, there is no intention to return those goods and the possession then becomes adversarial. /d.
A review of the legislative history by the Court supported its determination in that no mention of
seizure was noted anywhere leading up to the passage of §2680(c). [dat 598. The Kurinsky Court
determined that Congress did not intend to include damages arising out of “seizures” of property
in the §2680(c) exception, and if it had intended so, it would have included the critical and
meaningful term “seizure” in that portion of the statute. Jd.

Notably, the Supreme Court overturned part of the holding of Kurinsky, however, only did
so on the issue of the scope of the "law enforcement officers" language. Ali v. Bureau of Prisons,
552 U.S. 214 (2008). In Ali, the Supreme Court broadened the interpretation of “law enforcement
officers” to cover all law enforcement officers, not just customs officers for purposes of the
§2680(c) exception. The “seizure” versus “detention” distinction remains.

The facts in this case present a clear distinction between the “detention” of the Kenworth
truck and the “seizure” of the Kenworth truck. Upon arriving at the Falfurrias checkpoint, Border

Patrol agents detain all vehicles for a brief inspection of persons and property. These detentions
 

Case 2:18-cv-00446 Document 29 Filed on 06/20/19 in TXSD Page 6 of 14

apply to all vehicles and occur to various degrees depending on the persons and the property
involved. Naturally, a large tractor-trailer combination will require a more involved detention than
a small passenger vehicle with only one occupant.

The Border Patrol agents began by detaining the Kenworth truck for inspection. Agents
questioned the driver and inspected the interior of the truck, as is done on a daily basis with
countless other vehicles at the checkpoint. During this inspection, however, the agents found Mr.
Roberto Rico-Duran, inside of a closet in the sleeper portion of the Kenworth truck. Upon finding
Mr. Rico Duran, the Border Patrol agents arrested the driver and Mr. Rico Duran, and thereupon
transformed the “detention” of the persons and property into a “seizure”. At this critical juncture,
where the Kenworth truck was taken from a “detention” to a “seizure”, the detention exception in
§2680(c) ceased to apply to the acts and omissions giving rise to the Plaintiffs’ FTCA claims and
immunity was thereafter waived. Due to this critical and longstanding distinction in our law and
the very clear term used in the statute, §2680(c) exception to immunity does not apply to Mr.
Gomez Arellano’s death.

3. Customs Duty Exception Applies to Goods, Merchandise, or Other Property
— Not People

In addition, the customs duty exception applies to the “detention” of goods, not people.
Rivera v. United States, has a two-fold application to the analysis of the case at bar. Rivera v.
United States, 907 F. Supp. 1027 (W.D. Tex. 1995). In Rivera, the Rivera’s arrived at the El Paso
del Norte port of entry and were stopped by Customs agents. The Rivera’s showed the agents their
documents, and the agents searched their car. Mrs. Rivera and one of the agents became involved
in a physical altercation during the search, and the Rivera’s later brought FTCA claims including

negligence, intentional infliction of emotional distress, and use of excessive force. The court held
 

 

 

Case 2:18-cv-00446 Document 29 Filed on 06/20/19 in TXSD Page 7 of 14

that section §2680(c) does not bar an intentional tort claim that arises out of an arrest of a person;
however, the court ultimately found that the Customs agent did not arrest Mrs. Rivera. Rivera at
1030. The court concluded that there was no subject-matter jurisdiction to adjudicate the FTCA
claims pursuant to Rule 12(b)(1) because there was no arrest and so immunity had not been waived.
Id.

In setting forth its analysis, the Rivera court states that “§2680(c) does not bar an intentional
tort claim arising out of an arrest by a Customs agent as the exception applies only to the detention
of goods and merchandise, not persons.” Rivera at 1030. This distinction applies to Mr. Gomez
Arellano’s death in that Plaintiffs’ FTCA claims arise only out of Mr. Gomez Arellano the person
and are do not relate to the detention of goods and merchandise. No claims are being brought for
any damages, related to “goods, merchandise, or other property”, which is what “§2680(c)
precludes.

Moreover, the distinction in Rivera highlights the significance of the “detention” versus
“seizure” distinction. In the Rivera case, the Court determined that the government specifically
waived immunity once an arrest or seizure has taken place. /d. It is important to note the repeated
distinctions made by Congress between “detentions” and “seizures” when defining the scope of
governmental immunity and waiver. Unlike Rivera, wherein no arrest or seizure took place, the
present case involves a clear seizure of both property and persons thereby waiving immunity.

4. Legislative Intent and Objectives for Customs Duty Exception Shows No
Intent to Preclude Plaintiffs’ Claims

In Kosak v. United States, the United States Supreme Court extensively reviewed the
legislative intent and the objectives of Congress to issue its opinion regarding §2680(c). This
review expounded on the rationale and concerns giving rise to the very specific exception to the

waiver of immunity in §2680(c).
 

Case 2:18-cv-00446 Document 29 Filed on 06/20/19 in TXSD Page 8 of 14

The Government's vulnerability to fraudulent claims would be especially
great in a case in which the Customs Service took custody of the goods from
a shipper rather than from the owner. The shipper would contend that it
exercised due care in the handling of the goods. The owner would
demonstrate that he received the goods in damaged condition. In the
absence of an extensive system for accounting for the movements and
treatment of property in its custody, the Customs Service would be hard
pressed to establish that its employees were not at fault. We do not suggest
that such a dilemma would automatically give rise to liability on the part of
the United States; that of course would depend upon the substance of the
pertinent state tort law. See 28 U.S. C. §§1346(b), 2674. But uneasiness at
the prospect of such scenarios may have influenced Congress when it carved
out this exception to the Tort Claims Act.

Kosak v. United States, 465 U.S. 848, 859 n.19, 104 S. Ct. 1519, 1526 (1984).

The main purposes of the exception were extracted from Judge Holtzoff's report in which
his draft bill was contained. It was never introduced to public record. However, the importance
of determining legislative intent remains due to several important considerations.

Our purpose in looking to the legislative history is merely to ensure that our
construction is not undercut by any indication that Congress meant the
exception to be read more narrowly. Because of the sparseness of the
evidence regarding the purpose of §2680(c) itself, see supra, at 855-858, we
consider it advisable to consider Congress' more genera! objectives in
excluding certain kinds of claims from the broad waiver of sovereign
immunity effected by the Tort Claims Act. Because we find that our reading
of §2680(c) is consistent with those objectives, we see no need to throw our
analytical net any wider.

Kosak v. United States, 465 U.S. 848, 858 n.16, 104 S. Ct. 1519, 1525 (1984).

Noting the significance of legislative intent regarding §2680(c) attributed by the United
States Supreme Court, it is worth scrutinizing the legislative intent in Kurinsky. See supra. The
focus of Congressional concerns outlined in the legislative history clearly emphasizes fear of
endless lawsuits arising from the countless detentions that occur at our border crossings and other

checkpoints and similar situations. The drafters of §2680(c) clearly envisioned an exception to

the immunity waiver that would prevent every person subjected to such a detention when entering
 

 

Case 2:18-cv-00446 Document 29 Filed on 06/20/19 in TXSD Page 9 of 14

the country or a brief stop at a checkpoint from bringing claims because of some complaint
regarding how their property was treated during such detention. See generally, Kosak. However,
just as notable is that in all the legislative history the term “seizure” is conspicuously absent.
Kurinsky at 597. It cannot be taken as an accident that “detention” was used instead of “seizure”
for this provision of §2680(c), particularly given the term seizure is used in other places in that
very same section to once again waive immunity. §2680(c)(1-4).

(1) The property was seized for the purpose of forfeiture under any provision of
Federal law....

28 U.S.C. §2680(c)(1-4).

This very deliberate use of these two significant and critical terms used in the very same
section, but with completely opposite effects regarding waiver of immunity, simply cannot be
dismissed. “Detention” is used when delineating the exception to waiver of immunity and
“seizure” is used to create an exception to the exception. Clearly, Congress was concerned about
potential claims arising from detentions, however, when such detentions then transform into
seizures, Congress intended that the statute give claimants the right to pursue actions against the
government related to those seizures. The drafting and reading of the statute creates this well-
defined distinction which in the present case allows the Plaintiffs to bring their FTCA claims.

C. FTCA Specifically Waives Immunity for Acts Arising from Forfeiture and

Intentional Acts

1. Forfeiture Immunity Waiver
As mentioned above, 28 U.S.C. §2680(c)(1-4) waives immuinity for claims arising
from forfeitures.
(1) [t]he property was seized for the purpose of forfeiture under any provision of

Federal law providing for the forefeiture of property other than as a sentence
imposed upon conviction of a criminal offense;
 

Case 2:18-cv-00446 Document 29 Filed on 06/20/19 in TXSD Page 10 of 14

(2) the interest of the claimiant was not forfeited;

(3) the interest of the claimant was not remitted or mitigated (if the property was
subject to forefeiture); and

(4) the claimant was not convicted of a crime for which the interest of the
claimant in the property was subject o forfeiture under a Fedreal criminal
forfeiture law.

28 U.S.C. §2680(c)(1-4).

Immunity is waived to the extent of the re-waiver of immunity in subsections (1-4). In this
regard, the Plaintiffs may bring an FTCA claim pursuant to subsections (1-4), despite the
exceptions to the waiver of immunity in §2680(c). These subsections carve out a waiver of
immunity for the Plaintiffs and certainly present an avenue by which this Court has subject matter
and jurisdiction. In fact, not only is there an avenue to maintain jurisdiction, but al! elements of
this exception are clearly met in this case. After being seized, the Kenworth truck was
forfeited. The interests of the claimants, Mr. Gomez Arellano and his beneficiaries, including Ms.
Ramirez, were not forfeited. No interest of Mr. Gomez Arellano or his beneficiaries, including
Ms. Ramirez, were ever remitted. Finally, neither Mr. Gomez Arellano or Ms. Ramirez were ever
convicted of a crime. None of these elements are dispute. The Plaintiffs meet every element of
subsections (1-4) and are therefore entitled to bring their FTCA claims against the government.

Prior to filing this response, counsel for Plaintiffs requested information regarding the
disposition of the Kenworth truck in question from government’s counsel. Counsel for the
government responded in writing that the Kenworth truck was, in fact, forfeited and destroyed.
Counsel for Plaintiffs envisions counsel for the government will eventually stipulate to those two
salient facts for the purposes of this Court’s evaluation of the claims as they relate to these
subsections. However, in the unlikely event that the government does not so stipulate and this

Court believes it needs these facts to resolve the USA’s Motion to Dismiss, counsel for Plaintiffs

10
 

 

 

 

 

 

 

Case 2:18-cv-00446 Document 29 Filed on 06/20/19 in TXSD Page 11 of 14

would intend on moving the Court to grant time to conduct the discovery necessary to prove up
these limited facts and supplement this response, if necessary.

The provisions in §2680(c)(1-4) are in line with the legislative purpose, and the analysis in
cases like Chapa, by giving more protection to those claimants that are subject to the greater
governmental intrusion of a “seizure” by waiving immunity. If the Government’s position were
correct, then practically all FTCA claims relating to torts committed during interactions with CBP
agents would be barred and that is not the plain meaning or intent of §2680(c). Claimants subjected
to “seizure” level acts by the government, like the Plaintiffs in the present case, may bring claims
for actions arising from those seizures by the clear terms of the statute.

2. Intentional Torts are Permitted by §2680(h) and Are Not Barred by the
Customs Duty Exception

Finally, Plaintiffs rights arising from intentional torts committed by government agents by
way of assault, battery, false imprisonment, false arrest, malicious prosecution, and abuse of
process are actionable pursuant to the waiver of immunity in §2680(h). The present case contains
assault and battery and false imprisonment allegations that would fall into this category of claims.

At the very least, this Court should allow these claims to proceed.

V. PRAYER

Plaintiffs pray that this Court deny the USA’s Motion to Dismiss pursuant to Rule 12(b)

and for such other and further relief to which they may be justly entitled.

1]
 

Case 2:18-cv-00446 Document 29 Filed on 06/20/19 in TXSD Page 12 of 14

Respectfully submitted,

BY: /s/ Luis Cardenas
Luis Cardenas
Attorney-In-Charge
Federal ID No. 21657
State Bar No. 24001837
ESCOBEDO & CARDENAS, L.L.P.
1602 Dulcinea
Edinburg, Texas 78539
Telephone: (956) 630-2222
Telecopier: (956) 630-2223

ATTORNEY-IN-CHARGE FOR PLAINTIFFS

Of counsel:

ESCOBEDO & CARDENAS, L.L.P.
1602 Dulcinea

Edinburg, Texas 78539

Telephone: (956) 630-2222
Telecopier: (956) 630-2223

12
 

Case 2:18-cv-00446 Document 29 Filed on 06/20/19 in TXSD Page 13 of 14

CERTIFICATE OF SERVICE

I, Luis M. Cardenas, do hereby certify that on the 19th day of June, 2019, a copy of the foregoing
Plaintiff's Response in Opposition to Defendant United States of America’s Motion to Dismiss Plaintiff's
First Amended Complaint was served by Notification of Electronic Filing upon all attorneys of record.

Larry D. Warren

NAMAN HOWELL SMITH & LEE, PLLC
Union Square

1000 Reunion Place, Suite 600

San Antonio, Texas 78217

Fax: (210) 785-2950

Email: lwarren@namanhowell.com

Attorney for Defendants Rigoberto Pompa Garcia and Gregorio Valdez

Orlando Jimenez

ATTORNEY AT LAW

320 West McIntyre Street

Edinburg, Texas 78541 ~3301

Fax: (956) 270-4328

Email: hillanddjimenez@yahoo.com

Attorney for Defendants Rigoberto Pompa Garcia and Gregorio Valdez

Nik A. Mimari

PLUNKETT, GRIESENBECK & MIMARI, INC.
Catholic Life Building

1635 N. E. Loop 41 0, Suite 900

San Antonio, Texas 78209

Fax: (21 0) 734 0379

Email: nmimari@pg-law.com

Email: dhernandez@pg-law.com

Attorney for Defendant Juan Enrique Escobedo Moreno

13
 

Case 2:18-cv-00446 Document 29 Filed on 06/20/19 in TXSD

Ryan Patrick

Lance Duke

ASSISTANT UNITED STATES ATTORNEY
Southern District of Texas No. 21949

800 N. Shoreline Blvd., Suite 500

Corpus Christi, Texas 78401

Email: lance.duke@usdoj.gov
Email: CaseView.ECF@usdo}j.gov

Email: christiane.troutman@usdoj.gov

Attorneys for Unites States of American

/s/ Luis Cardenas

Page 14 of 14

 

Luis Cardenas

14
